Citation Nr: 0300275	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  99-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for ear infections.  


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from April 1943 to 
January 1946.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The Board remanded it in March 2001 
for additional development.  


FINDINGS OF FACT

1.  Hearing impairment in service was acute and 
transitory, and was not shown to be related to bilateral 
sensorineural hearing loss that was initially manifested 
many years after service.  

2.  Tinnitus was not manifested in service or until many 
years thereafter.  

3.  Ear infections were not shown in service.  


CONCLUSIONS OF LAW

1.  Chronic defective hearing was not incurred in or 
aggravated by wartime service, nor may bilateral 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991 & Supp 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 
(2002).  

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

3.  Ear infections were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has defective hearing, 
tinnitus, and ear infections that are causally related to 
the long hours he spent using ear phones while a radio 
operator during his period of active military service.  

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b)).  In the present case, 
the veteran has been notified in the August 1999 rating 
decision, the November 1999 statement of the case (SOC) 
and the May 2000, September 2002, and November 2002 
supplemental statements of the case (SSOCs) of the 
evidence necessary to substantiate his claims of 
entitlement to service connection for defective hearing, 
tinnitus, and ear infections, and of the applicable laws 
and regulations.  In December 1999, the RO sent the 
veteran a letter informing him as to what evidence was 
necessary in order for VA to grant his claims.  He was 
subsequently sent notification about the VCAA in June 
2001, in which he was informed as to the evidence required 
to establish his claims.  He was told in the June 2001 VA 
letter that VA would assist in obtaining identified 
records, but that it was his duty to give enough 
information to obtain the additional records and to make 
sure the records were received by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  Additionally, along with a copy of the 
August 1999 rating decision, the veteran was sent a VA 
Form 4107 explaining his rights in the VA claims process.  
The Board concludes that the discussions in the rating 
decision, the SOC, the SSOCs, along with the December 1999 
and June 2001 VA letters, adequately informed the veteran 
of the evidence needed to substantiate his claims and 
complied with VA's notification requirements that are set 
out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c).  
The record shows that the RO has secured the veteran's 
service medical records and VA and private medical 
treatment records since service.  Further, in keeping with 
the duty to assist, the veteran was provided VA 
examinations in July 1999 and July 2001.  The veteran has 
not identified any additional records that may still be 
outstanding, and he specifically indicated on his December 
1999 substantive appeal (VAF 9) that he did not want to 
have a hearing before the Board.  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and assist and under the circumstances of 
this case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate a blind, unquestioning adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110.  Additionally, where 
a veteran had active and continuous military service for 
90 days or more during a period of war, and sensorineural 
hearing loss becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence  warrants direct service 
connection.  The presumptive provisions of the statute and 
VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d).  

For a showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

I.  Defective Hearing

Service medical records show that the veteran's hearing 
acuity for whispered voice at the time of his January 1946 
separation examination was a normal 15/15 in each ear.  At 
the separation examination, the veteran indicated that he 
had experienced hearing impairment in February 1945 due to 
radio duty, but had not been hospitalized.  

While a January 1983 VA medical examination report 
indicated that no hearing loss had been noted, a May 1981 
private audiograms indicated that the veteran's hearing 
acuity was outside the range of normal limits for the 
frequencies above 2000 cycles per second (Hertz) in each 
ear.  Similar findings were shown on a June 1989 private 
audiogram.  

At a July 1999 VA audiological examination, the veteran 
indicated that he experienced problems hearing higher 
pitched sounds, and he related a history of noise exposure 
in the military as a radio operator and after service in 
his job as a construction worker and from hunting.  He 
stated that his hearing loss had only been noticeable over 
the past four or five years.  He did not indicate any 
specific incident of acoustic trauma in service but 
described significant noise exposure after service.  
Bilateral sensorineural hearing loss was diagnosed.  

In a January 2000 medical statement, J. F. Jernigan, M.D., 
indicated that the veteran had mild bilateral 
sensorineural hearing loss that was predominantly due to 
presbycusis, but that might have a component due to 
acoustic trauma.  

Bilateral sensorineural hearing loss was diagnosed at a 
July 2001 VA audiological examination.  The audiologist 
reported that review of the veteran's claims file did not 
reveal any evidence of a complaint or finding of hearing 
loss in service or within a reasonable time thereafter.  
It was noted that the veteran had reported in 1999 that he 
had only noticed hearing loss for the last four or five 
years.  The audiologist opined that the veteran's 
defective hearing was likely due to a combination of 
presbycusis, or the normal aging process, and his many 
years working in a noisy environment for a steel 
company/railroad, and in construction; events that had 
taken place after military service.  The audiologist 
stated that it was unlikely that the veteran's work as a 
radio operator in service caused or contributed to the 
development of his defective hearing, and she indicated 
that the basis for her conclusion was the amount of time 
that elapsed and the civilian noise exposure that was 
incurred between service and the initial complaint of 
hearing loss.  

Although the veteran's service medical records indicated 
that he experienced some hearing impairment in February 
1945, the absence of any complaint or finding of hearing 
loss at his January 1946 separation examination indicates 
that the single episode of hearing impairment in service 
was acute and transitory, and resolved without residuals.  
This finding is supported by the absence of any complaint 
or objective evidence of defective hearing for many years 
after service.  The Board notes that there is no competent 
medical evidence of record that relates the veteran's 
current bilateral sensorineural hearing loss to his period 
of military service.  Rather, a VA audiologist has opined 
that the bilateral sensorineural hearing loss resulted 
from presbycusis and the acoustic trauma to which the 
veteran was exposed for many years after service.  The 
audiologist specifically stated that it was not likely 
that the veteran's bilateral sensorineural hearing loss 
was related to his work as a radio operator during 
service.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
veteran has not submitted competent medical evidence 
supporting his contentions regarding his claim of 
entitlement to service connection for defective hearing.  
Instead, he has only offered his own rather general 
arguments to the effect that he believes that his 
bilateral sensorineural hearing loss is related to 
service.  It is noted that the veteran has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Therefore, his opinion is insufficient 
to demonstrate that his defective hearing is related to 
active duty.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In the absence of any competent evidence 
linking the veteran's bilateral sensorineural hearing loss 
to service, the Board is unable to identify a basis to 
grant service connection for his defective hearing.  

II.  Tinnitus

The service medical records do not show any complaint or 
finding of tinnitus.  

The initial complaint of tinnitus was shown in a May 1981 
private medical record, at which time the veteran 
indicated a four to five month history of tinnitus.  He 
complained of constant ringing in his ears/head at the 
January 1983 VA examination.  A June 1989 private medical 
record noted that the veteran had a two-year history of 
ringing in his ears.  

At the July 1999 VA audiological examination, the veteran 
stated that he had first noticed his tinnitus many, many 
years before ("as far back as I can remember") but that it 
had started sometime after service.  The examiner 
indicated that it was difficult to determine the exact 
etiology of the tinnitus or whether it was related to any 
"service connected condition."  

The audiologist at the July 2001 VA audiological 
examination noted that review of the claims file did not 
reveal any evidence of a complaint or finding of tinnitus 
in service or within a reasonable time thereafter.  She 
stated that it was unlikely that the veteran's tinnitus, 
which was of non-specific onset, was caused or aggravated 
by military service, and she indicated that the basis for 
her conclusion was the amount of time that elapsed and the 
civilian noise exposure that was incurred between service 
and the initial complaint of tinnitus.  

Because the evidence presented in this case does not show 
any complaint or objective evidence of tinnitus in service 
or for many years after service, and a VA audiologist has 
opined that it is unlikely that the tinnitus was caused or 
aggravated by service, the Board is unable to identify a 
basis to grant service connection for the veteran's 
tinnitus.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
veteran has not submitted competent medical evidence 
supporting his contentions regarding his claim of 
entitlement to service connection for tinnitus.  Instead, 
he has only offered his own rather general arguments to 
the effect that he believes that his tinnitus is related 
to service.  It is noted that the veteran has not shown, 
nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that his tinnitus is related 
to active duty.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

III.  Ear Infections

The veteran's service medical records show no complaint or 
finding of any ear infections.  The January 1946 
separation examination noted only that he had experienced 
occasional wax build-up in his ears.  

The May 1981 private medical record noted a complaint by 
the veteran of feeling dizzy and light-headed for the past 
four or five months.  The June 1989 private medical record 
revealed that the veteran complained of problems with 
losing his balance and dizzy spells during the past two 
years.  

The audiologist at the July 2001 VA audiological 
examination stated that review of the claims file had not 
revealed any evidence of a complaint or finding of ear 
infections in service or within a reasonable time 
thereafter.  She stated that it was unlikely that the 
veteran had ear infections that had been caused or 
aggravated by military service.  She indicated that the 
basis for her conclusion was the amount of time that 
elapsed and the civilian noise exposure that was incurred 
between service and the initial complaint of ear 
infections.  

Because the evidence presented in this case does not show 
any complaint or objective evidence of ear infections in 
service or for many years after service, and a VA 
audiologist has opined that it is unlikely that the 
veteran experiences ear infections that were caused or 
aggravated by service, the Board is unable to identify a 
basis to grant service connection for his ear infections.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
veteran has not submitted competent medical evidence 
supporting his contentions regarding his claim of 
entitlement to service connection for ear infections.  
Instead, he has only offered his own rather general 
arguments to the effect that he believes that his ear 
infections are related to service.  It is noted that the 
veteran has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions.  Therefore, 
his opinion is insufficient to demonstrate that he has ear 
infections that are related to active duty.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

Service connection is denied for defective hearing, 
tinnitus, and ear infections.  



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.
? 

 

